Citation Nr: 1223607	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  10-44 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1955 to January 1957, and from March 1957 to November 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part, denied service connection for tinnitus.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained.

2.  The Veteran was exposed to loud noise (acoustic trauma) while in service.  

3.  Symptoms of tinnitus were not chronic in service.

4.  Symptoms of tinnitus have not been continuous since separation from service.

5.  The Veteran's current tinnitus is not related to exposure to noise in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a July 2009 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the July 2009 letter included the type of evidence necessary to establish a disability rating and effective date for the disorder on appeal.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records from April 1981, December 2003 to May 2009, and September 2009, VA examination reports dated June 2009 and November 2009, and September 2010 VA addendum prepared by the November 2009 VA examiner.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws & Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131.  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.   See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for Tinnitus 

In May 2009, the Veteran filed an informal claim of service connection for tinnitus and reported the ringing in his ears has increased a lot causing further misunderstanding of words.  Pursuant to the VA claim, he also reported having continuous symptoms of tinnitus since separation from service.

First addressing the question of a current disability, after a review of all the lay and medical evidence, the Board finds that the Veteran has a current disability of tinnitus.  In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation. When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 312; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).

On the question of in-service injury or disease, the Board finds that the Veteran is shown to have been exposed to loud noise (acoustic trauma) to both ears in service.  At the June 2009 VA examination, the Veteran reported that his chief quarters were right above the engine room with four diesel Packard running at all times.  Additionally, the RO granted the Veteran's claim of service connection for bilateral hearing loss in an August 1978 rating decision due to manifesting hearing loss in July 1975 during service.  Because the Veteran is already service connected for bilateral hearing loss, the Board recognizes that he was exposed to acoustic trauma while in service.

Next, the Board finds the weight of the evidence demonstrates symptoms of tinnitus were not chronic in service.  Service treatment records do not reveal any complaints, treatment, or diagnosis of tinnitus.  The following service examination reports revealed no abnormalities, complaints, or diagnosis with regard to tinnitus: February 1955, January 1957, March 1957, January 1961, December 1964, June 1966, October 1968, and July 1972.  The Veteran did not report symptoms of tinnitus on reports of medical history dated February 1955, March 1957, December 1964, June 1966, and July 1972.  Pursuant to a July 1975 in-service examination report, the Veteran was diagnosed with bilateral high frequency hearing loss, yet the service examiner did not diagnose tinnitus, and the associated ear, nose, and throat (ENT) clinical record did not report any complaints of symptoms for tinnitus.  At the time of separation from service, the October 1976 examination report affirmed the diagnosis of bilateral hearing loss, and again, the Veteran was not diagnosed with tinnitus, nor did the associated ENT clinical record reveal any complaints of symptoms for tinnitus.  Such evidence shows no chronic symptoms during service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board finds the weight of the evidence demonstrates that symptoms of tinnitus have not been continuous since separation from service in November 1976.  As indicated, the October 1976 service separation examination report did not reflect a diagnosis of tinnitus.  Following separation from service, the evidence of record shows no complaints, diagnosis, or treatment for tinnitus until June 2009.  The absence of post-service complaints, findings, diagnosis, or treatment for over 30 years after service is one factor that tends to weigh against a finding of continuous symptoms of tinnitus after separation from service.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability). 

At the June 2009 VA examination, the Veteran reported onset of tinnitus from 1973 to 1976 while on board the USS Excel.  With regard to this assertion, the Board finds that, while the Veteran is competent to report the onset of tinnitus, his report of continuous symptomatology of tinnitus is inconsistent with, and outweighed by, the other lay and medical evidence of record, and is not credible.  See Charles, 16 Vet. App. at 370.  The Board finds that the Veteran's statements as to continuous symptoms of tinnitus after service are not credible for the following reasons. 

The Veteran's statements are outweighed by other, more contemporaneous evidence of record that includes the ENT clinical evaluations at the October 1976 separation examination that did not reveal any complaints or diagnosis of tinnitus.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter a veteran wrote during treatment than to his subsequent assertion years later).

Shortly after separation from service, the Veteran filed a VA disability compensation claim for service connection for bilateral hearing loss, low back strain, tinea versicolor, and varicose veins of the left leg in April 1978, but did not claim service connection for tinnitus or make any mention of any symptoms regarding ringing in the ears.  An ENT clinical record associated with the July 1978 VA examination report pursuant to that claim specifically documented no tinnitus.  The Veteran did not claim that symptoms of tinnitus began in (or soon after) service until he filed his current VA disability compensation claim in May 2009.  Such recent statements made for VA disability compensation purposes are of lesser probative value than his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

During the June 2009 VA examination, the Veteran reported onset of tinnitus from 1973 to 1976, yet at the November 2009 VA examination, the reported date of onset was only 10 years prior.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion for continuity of symptomatology since service.  See Madden, 125 F.3d at 1481; Caluza, 7 Vet. App. at 512 (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed tinnitus is not related to active service, specifically including the noise exposure while in service.  The June 2009 VA examiner diagnosed the Veteran with bilateral and constant tinnitus, and answered yes, that tinnitus is as likely as not a symptom associated with the hearing loss present.

On VA examination in November 2009, the VA examiner noted the Veteran's complaint of tinnitus that affects speech understanding and characterized as bilateral and constant.  After review of the claims file, the VA examiner concluded in a September 2010 VA addendum that the Veteran's current tinnitus is less likely as not related to military service.  The VA examiner explained that:

	The [Veteran's] claims file did not reveal any documented complaints of 	tinnitus.  No formal audio[logical] exam[ination]s were performed from 	enlistment in 1955 to the early 1970s.  Whisper tests performed suggested 	that hearing was within normal limits, bilaterally.  When audio[logical] 	exam[ination]s were performed, a bilateral high-frequency hearing loss was 	revealed.  Several follow-up audio[logical] exam[ination]s were performed 	in the mid-1970s.  No complaints of tinnitus were noted during these 	exam[ination]s nor in the physician's notes.  The [Veteran's] subjective 	onset of tinnitus is of recent onset (in the past 10 years).

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The June 2009 VA medical opinion was based on the Veteran's reported history and the VA examiner did not indicate that the Veteran's claims file was reviewed.  Moreover, the VA examiner did not provide a sufficiently clear and well-reasoned rationale.  Therefore, the Board finds the June 2009 VA medical opinion lacks probative value.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 181.

On the question of relationship of tinnitus to service, the only probative nexus opinion on file, in September 2010, weighs against the claim.  The September 2010 VA medical opinion is considered competent and of high probative value because it is factually accurate, supported by sufficient rationale, and rendered after a review of the most recently associated evidence of record.  Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current tinnitus and active service, including no credible evidence of continuity of symptomatology of tinnitus since service which would serve either as a nexus to service or as the basis for a medical nexus opinion.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for tinnitus, and outweighs the Veteran's more recent contentions regarding post-service symptoms of tinnitus since service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


